Citation Nr: 0714475	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-14 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether an appeal was timely perfected as to the issue of 
whether new and material evidence had been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
September 1941 to May 1946, and in the New Philippine Scouts 
from July 1946 to March 1949.  He died in December 1991.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 decision letter by the above 
Department of Veterans Affairs (VA) Regional Office, finding 
that an appeal was not timely perfected as to the issue of 
whether new and material evidence had been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  In March 1992, the RO issued a rating decision which 
denied service connection for the cause of the veteran's 
death, which was due to cancer of the lung, on the basis that 
the cancer had arisen many years after service and was not 
service connected, and that the disabilities for which he had 
been service connected were not causative factors in his 
demise.  The veteran's widow was notified of that 
determination by letter in April 1992, and she did not 
appeal; therefore, the decision was final.

2.  In February 2002 the RO issued a decision finding that 
new and material evidence had not been submitted to reopen a 
claim for service connection for the cause of the veteran's 
death.

3.  In response to the claimant's notice of disagreement, the 
RO issued a statement of the case (SOC) in February 2003, and 
that notification was accompanied by a VA Form 9 and 
instructions which informed the claimant that she had 60 days 
from the date of the SOC, or one year from the date when the 
RO informed the claimant of the disputed determination, in 
which to submit a substantive appeal.

4.  The claimant next contacted the RO, regarding the issue 
of her request to reopen a claim for service connection for 
the cause of the veteran's death, more than one year after 
the issuance of the disputed determination with which she had 
expressed disagreement, and more than 60 days from the date 
of notice of the SOC.


CONCLUSION OF LAW

The claimant did not timely perfect an appeal as to the issue 
of whether new and material evidence had been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death, and the Board therefore does not have 
jurisdiction over an appeal of this issue.  38 U.S.C.A. §§ 
7104, 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 20.200, 
20.202, 20.302, 20.303, 20.305 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

As to the claimant's claim regarding whether she filed a 
timely appeal, the Board notes that this is solely an issue 
of statutory interpretation.  The claimant's claim is barred 
from Board review as a matter of law in the absence of a 
timely perfected appeal.  38 C.F.R. §§ 20.200, 20.202, 
20.302.  Therefore, notice consistent with the VCAA is not 
required.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 
821 (2002).

II.  Timeliness of Appeal - Request to Reopen Claim for 
Service
Connection for the Cause of the Veteran's Death

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal.  38 C.F.R. §§ 20.200, 20.202.  The 
substantive appeal may be set forth on a VA Form 9 (Appeal to 
Board of Veterans' Appeals), or a predecessor form, or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law made by the agency of original jurisdiction 
(here, the RO).  38 C.F.R. § 20.202.

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the RO mails the statement 
of the case to the claimant, or within the remainder of the 
one-year period from the date of mailing of the initial 
notification, or within any extended time limits prescribed 
pursuant to a timely-filed request for extension of time.  38 
C.F.R. §§ 20.302(b), 20.303.  Any such request for an 
extension of the time to file a substantive appeal must 
itself be filed within the original time limits for the 
substantive appeal, or one year from the date of mailing of 
the initial notification of the RO decision, or 60 days from 
the date of mailing of the SOC.  The Court of Appeals for 
Veterans Claims has held that if the claimant fails to file a 
substantive appeal in a timely manner, "he is statutorily 
barred from appealing the RO decision."  Roy v. Brown, 5 
Vet. App. 554, 556 (1993).




VA regulations also provide that, absent evidence of a U.S. 
postmark, it is presumed that any written document required 
to be "filed within a specified period of time," which 
includes a notice of disagreement or substantive appeal, was 
mailed five days prior to the actual receipt of the document 
by the RO, excluding Saturdays, Sundays, and legal holidays.  
38 C.F.R. §§ 20.305(a), 20.306.

A chronology of adjudicative events in this case is as 
follows:

DATE	ACTION

March 1992	RO action denying claim for service 
connection for cause 	of death (COD)

April 1992 	RO notice to claimant of that denial

February 2000	Claimant submits evidence in attempt to 
reopen COD claim

January 2001	RO action denying request to reopen COD 
claim

January 2001	RO notice to claimant of that denial

April 2001	Claimant submits evidence in attempt to 
reopen COD claim

August 2001 	RO notice to claimant of need for new and 
material 	evidence to reopen claim

October 2001	Claimant submits evidence in attempt to 
reopen COD claim

January 2002	RO action denying request to reopen COD 
claim

February 2002	RO notice to claimant of denial of request 
to reopen COD 	claim

September 2002	Claimant submits notice of disagreement 
with the January 	2002 RO decision

October 2002	RO sends claimant appeals process letter 

January 2003	Claimant elects traditional appeals process

February 15, 2003	Date of statement of the case

February 26, 2003	Date of transmittal letter for SOC

May 20, 2003	Date of receipt of letter from claimant 
requesting extension 	of time for filing substantive 
appeal 

June 2003	Letter determination of finality of January 
2002 RO 	decision for lack of timely appeal 

July 2003	Claimant submits notice of disagreement 
with finality 	determination

August 2003	Claimant submits contention that poor 
health caused her to 	not timely file substantive appeal

September 2003	RO sends claimant appeals process letter

October 2003	Claimant requests decision review officer 
(DRO) review 	process

January 2004	RO issues SOC, with DRO review, addressing 
the notice of 	disagreement as to the untimeliness issue

April 2004	Claimant submits Form 9 perfecting her 
appeal as to 	untimeliness issue

There are many elements of this chronology which, if 
different, might have resulted in a different outcome as to 
the timeliness of an appeal of the request to reopen the 
claim for service connection for the cause of the veteran's 
death.  However, the claimant and her representative have not 
disputed this chronology.  Hence, the facts 

in this case are not reasonably in dispute.  The Court has 
held that "where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
BVA terminated because of the absence of legal merit or the 
lack of entitlement under the law."  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

Here, the appeal must be terminated due to lack of 
entitlement under the law.  Based on the above chronology, 
the claimant had until either one year from the February 2002 
date of mailing of the letter notifying the claimant of the 
decision denying the request to reopen the COD claim, or 60 
days from the February 2003 date of mailing of the SOC to 
perfect her appeal by filing a substantive appeal (VA Form 
9).  38 C.F.R. § 20.302.  The claimant's time limit to 
perfect her appeal of the RO's decision thus expired in April 
2003.  The SOC was accompanied by a transmittal letter dated 
February 26, 2003, and enclosed with that transmittal letter 
was VA Form 9.  The claimant was instructed to complete the 
VA Form 9 to continue her appeal.  She was told that, unless 
the RO heard from her in 60 days, her case would be closed.  
She was also then told that she would have to file any 
request for an extension within the same time limits.  

The claimant did not file a substantive appeal within these 
time limits, but rather filed a letter on May 20, 2003, 
requesting an extension of the time limit for filing a 
substantive appeal.  (While 38 C.F.R. §  20.302(b) provides 
that the date of mailing of the SOC is to be presumed to be 
the date of the SOC, whereas here a transmittal letter for  
that SOC is dated eleven days later, this discrepancy is here 
moot, as the claimant failed to submit a substantive appeal 
within 60 days of the later February 26, 2002, date of the 
transmittal letter for the SOC.)  

Because there is no record within the claims folder of a U.S. 
postmark for the claimant's request for an extension of time 
to file her substantive appeal, that request may be presumed 
to have been mailed five days prior to the May 20, 2003, date 
of RO receipt of that request, excluding Saturdays, Sundays, 
and legal holidays.  38 C.F.R. §§ 20.305(a), 20.306.  
However, this still results in a date of mailing that is in 
excess of one year following the February 2002 date of 
mailing the notice of the RO denial of the claimant's request 
to reopen the COD claim, and that is also in excess of 60 
days from the date of mailing of the SOC.

In her May 2003 request for extension of the time limit to 
file a substantive appeal, and in her July 2003 notice of 
disagreement with the June 2003 letter determination that an 
appeal had not been timely perfected, the claimant seeks to 
present bases for granting an extension of time.  In the May 
2003 submission she refers to liberalizing laws applicable to 
former prisoners of war (POWs) or their survivors, and in the 
July 2003 letter she refers to her own ill health.  The Board 
notes, parenthetically, that there is no such liberalizing 
basis for an extension for the survivors of former POWs.  
Relevantly, a request for an extension of the time limit to 
file a substantive appeal must itself be filed within the 
time limit for filing the substantive appeal.  38 C.F.R. 
§ 20.303.  Because the request for an extension of the time 
limit was itself not timely filed, the reasons given for the 
requested extension are not dispositive.  

Accordingly, by statute and regulation, the claimant is 
barred from appealing the request to reopen the claim for 
service connection for the cause of the veteran's death 
denied by the RO in January 2002, and, in the absence of a 
timely perfected appeal, the Board lacks jurisdiction of the 
issue and may not reach the merits of the claim.  The Board 
is bound in its decisions by the regulations of the 
Department, instructions of the Secretary, and the precedent 
opinions of the chief legal officer of the Department.  38 
U.S.C.A. § 7104(c).

The appeal must therefore be dismissed.




ORDER

The appeal as to the request to reopen a claim for service 
connection for the cause of the veteran's death is dismissed.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


